Title: Memorandum on Consuls and Consular Appointments, 15 February 1793
From: Jefferson, Thomas
To: Washington, George


Consuls remaining in office. Feb. 15. 1793.

Marseilles. Stephan Cathalan of France. vice-consul
Bordeaux. Joseph Fenwick. of Maryland. Consul
Havre. M. de la Motte of France. vice consul

London. Joshua Johnson. of Maryland. Consul. He refuses to give bond.
qu. therefore if a successor must be appointed?
Bristol. Elias Vanderhorst of S. Carolina. Consul

Liverpool. James Maury of Virginia. Consul.
Pool. Thomas Auldjo of Gr. Britain. vice consul.

Lisbon. Edward Church. of Massachusets. Consul.
Madeira. John Marsden Pintard of New York. Consul.
Fayal. John Street of Fayal. vice consul.

Copenhagen. Hans Rodolph Saabye of Denmark. Consul.
Morocco. Thomas Barclay of Pensylva. Consul.
Calcutta. Benjamin Joy. of Massachusets. Consul.
Canton. Samuel Shaw. of Massachusets. Consul.
Martinique. Fulwar Skipwith of Virginia. Consul.

Consuls &c. who have resigned or abandoned their Consulates.

Nantes. Burrel Carnes. resigned.
Rouen. Nathaniel Barrett. abandoned, and settled at New York.
Dublin. William Knox. resigned.
St. Domingo. Sylvanus Bourne. resigned.
Santa Cruz. James Yard. resigned.
Surrinam. Ebenezer Brush. abandoned.


Candidates for appointments.


Havre.
Nathaniel Cutting of Massachusets to be Consul.


Falmouth.
Edward Fox. of Gr. Britain. to be Consul. Our ships often touch at Falmouth for orders, and have occasion for patronage to prevent their being forced to enter. A safe person there also for taking care of letters, is important. Fox recommended by Mr. Morris and Mr. Meade.


Cadiz.
Joseph Yznardi. of Spain. to be Consul. One very much wanting both for commerce and intelligence. He is recommended by Mr. Harison (Auditor) and N. Cutting. See the letter of the latter. He speaks English very well, and appears to Th:J. to be sensible and discreet.


Alicant.
Robert Montgomery. of to be Consul. This candidate has been very pressing for many years. His zeal has prompted him to try to serve us with the Barbary states, where however he has done us more harm than good. His character and circumstances are understood to be good, and an appointment at Barcelona  becomes less indifferent since Mr. Barclay’s information of the number of our vessels which now venture into the Straights.



Teneriffe.



Hamburg.
John Parish of Gr. Britain. to be Consul. He was formerly appointed viceconsul, but would not accept that. A consul at that port is of some importance to our commerce; and may be so to our mint, as the convenient port for obtaining copper from Sweden.


Santa Cruz.
M. Furant. of           to be Consul. Mentioned by Mr. Yard.



Henry Cooper.                    Recommended by John Wilcocks. See his letter.


St. Eustatius.
David Matthew Clarkson. Pennsylva. to be Consul. Recommended by his father in Philadelphia and by a Mr. Godin, whose letter is to be noted.



William Stevenson. of New Jersey. to be do. Recommended by Mr. Wilcocks, Mr. Gouverneur, Mr. Yard, and objected to by Godin.


Curaçoa.
Benjamin Hamnell Philips of Pensylvania. to be Consul. Strongly recommended by Messrs. Meade, Wolne, Vaughan, Nesbitt, Pickering and others. See the letters.



Th: Jefferson
 Philadelphia. Feb. 15. 1793.

